1
2                                                                               JS-6
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11
12   M.J.L.H., A MINOR, BY AND                    2:18-CV-03249 JFW (SSx)
     THROUGH HIS GUARDIAN AD
13   LITEM CHELSIE HALL,                          JUDGMENT
     INDIVIDUALLY AND AS HEIR AT
14   LAW AND SUCCESSOR IN
     INTEREST TO MATTHEW
15   HURTADO, ETC.,
16                                  Plaintiffs,
17                v.
18
     CITY OF PASADENA, CITY OF
19   PASADENA POLICE OFFICERS
     DOES 1-10; CITY OF GLENDALE,
20   CITY OF GLENDALE POLICE
     OFFICERS DOES 11-20, ETC.,
21
                                  Defendants.
22
23
          Plaintiffs M.J.L.H., by and through his guardian ad litem Chelsie Hall, Jose
24
     Hurtado, Lillian Bennett and Nicole Strohm and defendants City of Pasadena and
25
     police officers William Broghamer and Maclaurin Adesina, sued in their individual
26
     capacities, defendant City of Glendale and police officer Justin Darby, sued in his
27
     individual capacity and defendant California Department of Corrections &
28
                                              1
1    Rehabilitation Special Agent Willy Braden, sued in his individual capacity, hereby
2    submit this joint judgment:
3         On May 24, 2019, the Court granted summary judgment as to plaintiffs’ First
4    Amended Complaint’s First and Second claims for violations of the Fourth and
5    Fourteenth Amendments under 42 U.S.C. § 1983 in favor of defendants William
6    Broghamer, Maclaurin Adesina, Justin Darby and Willy Braden. The Court
7    dismissed plaintiffs’ Third Claim for municipal liability under 42 U.S.C. § 1983
8    against the Cities of Pasadena and Glendale without prejudice, finding that
9    plaintiffs had agreed to dismiss it before summary judgment motions were filed.
10   The Court declined to exercise supplemental jurisdiction over plaintiff Nicole
11   Strohm and M.J.L.H.’s Fourth Claim for assault, battery and wrongful death and
12   Fifth Claim for negligence, and dismissed the Fourth and Fifth Claims without
13   prejudice.
14        IT IS ORDERED AND ADJUDGED that plaintiffs M.J.L.H. by and through
15   his guardian ad litem Chelsie Hall, Jose Hurtado, Lillian Bennett and Nicole
16   Strohm take nothing, that the First and Second Claims are dismissed on the merits,
17   that the Third, Fourth and Fifth Claims are dismissed without prejudice, and that
18   defendants William Broghamer, Maclaurin Adesina, Justin Darby and Willy Braden
19   shall each recover costs from plaintiffs taxed in a sum to be determined.
20
          Dated: May 30, 2019
21
                                                   United States District Judge
22                                                 Honorable John F. Walter
23
24
25
26
27
28
                                              2
1    Dated: May 29, 2019                            XAVIER BECERRA
                                                    Attorney General of California
2                                                   JOEL A. DAVIS
                                                    Supervising Deputy Attorney General
3
4
                                                    /s/ Molly S. Murphy
5                                                   MOLLY S. MURPHY
                                                    Deputy Attorney General
6                                                   Attorneys for Defendant Special
                                                    Agent Willy Braden
7
8
           I attest that all other signatories listed, and on whose behalf the filing is
9
     submitted, concur in the filing’s content and have authorized the filing pursuant to
10
     L.R. 5-4.3.4(a)(2).
11
12
13
14   Dated: May 29, 2019                            GUIZAR, HENDERSON &
                                                    CARRAZCO, L.L.P.
15
16
                                                    /s/ Humberto Guizar
17                                                  HUMBERTO GUIZAR
                                                    Attorneys for Plaintiffs
18
19
     Dated: May 29, 2019                            MICHELE BEAL BAGNERIS
20                                                  City Attorney
                                                    ARNOLD F. LEE
21                                                  Deputy City Attorney
22
                                                    /S/ ARNOLD F. LEE
23                                                  ARNOLD F. LEE
                                                    Attorneys for Defendants City of
24                                                  Pasadena, William Broghamer and
                                                    Maclaurin Adesina
25
26
27
28
                                                3
1    Dated: May 29, 2019       MICHAEL GARCIA
                               City Attorney
2                              ANN M. MAURER
                               Chief Assistant City Attorney
3
4
                               /s/ Ann M. Maurer
5                              ANN M. MAURER
                               Attorneys for Defendants City of
6                              Glendale and Justin Darby
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                           4
